 

 

 

 

 

MCGREGOR W. SCOTT | F F i rm ry

United States Attorney
LAUREL J. MONTOYA OCT 3.0 2019
Assistant United States Attorney

 

2500 Tulare Street, Suite 4401 CL nN OMRPCTON COURT
Fresno, CA 93721 | FASTER CTOF CALIFORNI
Telephone: (559) 497-4000 DF are arta =
Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America —
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

a }
UNITED STATES OF AMERICA, - CASENO. 1:19-mj-00205-SKO

Plaintiff, ORDER TO
- UNSEAL COMPLAINT
Vv.

AUGUSTIN VALDOVINOS, JR., ET AL.,
Defendants.

 

This Complaint was sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of
Criminal Procedure.

IT IS HEREBY ORDERED that the case be unsealed and be made public record.

DATED: _ Oete bes 30, 2b [4 L lite <<. Oba K<~

O hile - OBERTO
UNITED STATES MAGISTRATE JUDGE
a

 

 

Motion and Order to Unseal Complaint 2

 
